DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment dated 02/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al
[US 2017/0005195] in view of Yang et al [US 2019/0067441]
► 	With respect to claim 1, Ching et al (figs 47A/48A/49A/50A, text [0001]-[0123]) discloses a
semiconductor device comprising:
	a stack comprising two or more nanowires (306, text [0100]-[0102]) separated by a high-k
dielectric material (4706) formed on a substrate having a raised portion (202, fig 49A), the high-k dielectric material being formed on at least a center portion of the two or more nanowires in the stack (fig 47A/48A), wherein a separation space between the two or more nanowires is less than two times a thickness of the high-k dielectric material formed on a side wall of the two or more nanowires (fig 48A/49A); 

nanowires such that the source and  the drain are formed on opposite end surfaces of each pair of the inner spacers, a bottom surface of the source and the drain on the longitudinal end surfaces being formed below a bottom surface of a lowest most portion of the high-k dielectric material, wherein a top surface of an upper nanowire of the two or more nanowires is void of the source and the drain, wherein the raised portion of the substrate is immediately below the lowest most portion of the high-k dielectric material.
	However, Yang et al (figs 1A/1B/1C/1D, text [0001]-[0144]) teaches the source (50, text [0054]) and the drain (50) formed on longitudinal end surfaces of two or more nanowires (25, text [0053]) , pairs of inner spacers (31) being formed direct contact with the two or more nanowires such that the source and  the drain are formed on opposite end surfaces of each pair of the inner spacers, a bottom surface of the source and the drain on the longitudinal end surfaces being formed below a bottom surface of a lowest most portion of the high-k dielectric material (fig 1A), wherein a top surface of an upper nanowire of the two or more nanowires is void of the source and the drain, wherein the raised portion of the substrate is immediately below the lowest most portion of the high-k dielectric material (see fig 1A).
	Therefore, before effective filing date of the claimed invention, it would have been obvious for
those skilled in the art to modify device of Ching et al by having the source or the drain as being claimed,
per taught by Yang et al to provide designed transistor operation as being needed for semiconductor
device.
►	With respect to claims 2 and 3, Ching et al and Yang et al disclose the high-k dielectric material is continuous between the two or more nanowires at least at the center portion of the two or more nanowires; wherein the high-k dielectric material is continuous means that the high-k dielectric material 
►	 With respect to claims 4-5, Ching et al (figs 48A/50A) and Yang et al (fig 1A) discloses the stack
comprises the inner spacers, wherein the inner spacers are formed on side portions of the high k dielectric material in the stack.
► 	With respect to claim 7, Ching et al discloses a metal gate (4710, text [0100]) formed on a
top one of the two or more nanowires.
► 	With respect to claims 8-9, Ching et al (figs 48A/49A) discloses the high-k dielectric
material (4706) is formed on top of a top one of the two or more nanowires; wherein a metal gate
(4710) is formed on top of the top one of the two or more nanowires.
► 	With respect to claim 10, Ching et al (fig 47A/48A) and Yang et al (fig 1A) discloses the inner spacers separate the high-k dielectric material in the stack from the source or the drain on the sides of the stack.
► 	With respect to claim 11, Ching et al (fig 48A/49A) discloses the high-k dielectric material
(4706) is pinched-off between the two or more nanowires (306).
► 	With respect to claim 12, Ching et al (text [0028]) discloses the two or more nano wires (306)
comprise silicon.
►	 With respect to claim 13, Ching et al (fig 49A) discloses the high-k dielectric material
(4706) wraps around the two or more nanowires (306).
► 	With respect to claim 19, Ching et al (text [0028]) discloses the two or more nano wires
comprise silicon carbide.
► 	With respect to claim 20, Ching et al (text [0028]) discloses the two or more nano wires
comprise silicon alloys (SiGe).
	With respect to claim 21, the same reason given above, Yang et al teaches the source and the drain are epitaxial grown material of the substrate; the raised portion of the substrate is in direct contact with the inner spacers.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al [US
2017/0005195] in view of Yang et al [US 2019/0067441], in further view of Rachmady et al [US
2015/0144880]
► 	With respect to claims 14-16, Ching et al in view of Yang et al substantially discloses the claimed
semiconductor device comprising the two or more nano wires but does not expressly teach the two or
more nano wires comprising dopants, n-type dopants or p-type dopants.
	However, Rachmady et al (text [0022]) teaches using the two or more nano wires comprising
dopants, n-type dopants or p-type dopants to provide designed channel for designed typed transistor
as being need for semiconductor device.
	Therefore, before effective filing date of the claimed invention, it would have been obvious for
those skilled in the art to modify semiconductor device of Ching et al in view of Song et al by using the
two or more nano wires comprising dopants of n-type or p-type as being claimed, per taught by
Rachmady et al, to provide designed type of transistor as being needed for semiconductor device.
► 	With respect to claims 17-18, boron, aluminum, gallium & indium are well known ptype dopants, and phosphorus, arsenic, antimony are well-known n-type dopants. Selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jigsaw puzzle." 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819